Exhibit 99.1 NASDAQ: TBBK The Bancorp, Inc. • Investor Presentation 4th Quarter, 2012 Forward-Looking Statements Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward -looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of these risks and uncertainties, see The Bancorp, Inc.’s filings with the SEC, including the “risk factors” section of TheBancorp,Inc.’s Form 10-K. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. 1 The Bancorp, Inc. - Planning for Growth with Safety and Soundness •Strategic Goal: §Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: §Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers §Assets - Focus on asset classes including loans and securities appropriate to our expertise to achieve returns above risk-adjusted peer net interest margins §Non-Interest Income - Grow non-interest income disproportionately in relation to non-interest expense through our deposit and asset approaches §Operating Leverage - Leverage infrastructure investment to grow earnings by creating efficiencies of scale 2 The Bancorp, Inc. - Planning for Growth 3 Consumer Distribution Channel Penetration Percent of U.S. Households, 1999-2009 Source: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, Mercatus Analytics, Fiserv, American Bankers Associaton Business Model: A Distinct Business Strategy (1) 4 Assets Deposits Prepaid Cards Open Loop Prepaid Cards •Deposits •Non-interest Income Healthcare Health Savings Accounts and Flexible Spending Accounts •Deposits •Non-interest Income Payment Acceptance Credit, Debit Card and ACH Processing •Deposits •Non-interest Income Wealth Management Deposits and Loans for Clients of Wealth Firms •Interest Income •Deposits •Non-interest Income Securities Portfolio Primarily highly rated government obligations •Interest Income Government Guaranteed Lending Loans to franchisees; 75% guaranteed by U.S. government •Interest Income Automobile Fleet Leasing Well-collateralized Automobile Fleet Leasing •Interest Income •Non-interest Income Community Bank Traditional Community Banking Products •Interest Income •Deposits •Non-interest Income 40% 5% 8% 30% 6% GGL: 1% 7% (1)For the above presentation, revenue for asset-generating departments includes all revenue from the assets they fund with deposits they generate. It also includes half the revenue on assets they generate but do not fund.The other half of that revenue is allocated to deposit-producing departments.The revenue shown was generated in 2012 with the exception of segments marked 2010. 2010 Prepaid Cards: 30% 2010 Community Bank: 40% 3% Prepaid Gross Dollar Volume (GDV) (1) and Cardholder Growth(2) 5 (1)Gross Dollar Volume (GDV) is the total amount spent on all cards outstanding within a given period.The bar graph represents the gross dollar volume for the period segmented by the program contract date. (2)Number of active cards as of year-end of the stated year. $ Post Provision Income (1) Revenue Composition 6 (1)Post provision income is calculated as follows: net interest income less provision for loan and lease losses plus non-interest income excluding gains on sales of investment securities and other than temporary impairment on securities held-to-maturity. $ Net Interest Income Generators Compressed Interest Rate Environment 7 $ * Other is comprised of net interest income produced by the following areas:Investment Securities, Leasing Portfolio, Government Guaranteed Lending, and Wealth Management. 8 $ Non-Interest Income-Generating Strategies: Growth and Sustainability Continued Growth in Non-Interest Income 84% Increase (1)Excludes gains on investment securities *Not meaningful Scalable Business Model 9 Non Interest Income / Non Interest Expense (%)¹ 4Non-interest income is approximately half of non-interest expense, driving improving operating earnings 4Cost of customer acquisition continues to decline due to strength of affinity relationships Operating Leverage 10 Adjusted Operating Earnings(1),(2) (1)As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes adjusted operating earnings to measure the combined impact of changes in net interest income, non-interest income and certain other expenses.
